FILED
                                                  United States Court of Appeals
                                                          Tenth Circuit

                   UNITED STATES COURT OF APPEALS May 21, 2020
                                                     Christopher M. Wolpert
                               TENTH CIRCUIT             Clerk of Court



UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                               No. 17-3268
                                       (D.C. No. 5:00-CR-40104-JTM-1)
WILLIAM LEONARD PICKARD,                           (D. Kan.)

      Defendant - Appellant,

and

CLYDE APPERSON,

     Defendant.
_______________________________


UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                               No. 17-3269
                                       (D.C. No. 5:00-CR-40104-JTM-2)
CLYDE APPERSON,                                    (D. Kan.)

      Defendant - Appellant,

and

WILLIAM LEONARD PICKARD,

      Defendant.
                           ORDER AND JUDGMENT *


Before HARTZ, SEYMOUR, and HOLMES, Circuit Judges.


      William Leonard Pickard and Clyde Apperson (collectively “the

Defendants”) challenge the district court’s denial of their motions under Federal

Rule of Civil Procedure (“Rule”) 60 and Hazel-Atlas Glass Co. v. Hartford-

Empire Co., 322 U.S. 238 (1944), overruled on other grounds by Standard Oil

Co. of California v. United States, 429 U.S. 17 (1976) (per curiam), alleging that

the government committed fraud on the court during and after their 28 U.S.C.

§ 2255 proceedings.

      Specifically, the Defendants allege eleven claims of error as to the district

court’s denial of their fraud-on-the-court motions, ranging from the allegedly

premature timing of the district court’s ruling to various facets of the district

court’s legal analysis. However, as we explain below, these claims either lack

merit or allege, at most, harmless error. Thus, exercising jurisdiction under 28

U.S.C. § 1291, we affirm the district court’s judgment.




      *
              This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.

                                          2
                                           I

                                           A

         In 2003, the Defendants were each convicted of one count of conspiring to

manufacture and dispense lysergic acid diethylamide (“LSD”) in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846, and one count of possessing LSD

with intent to distribute in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

Gordon Todd Skinner, a criminal associate of the Defendants, was “[a]n important

witness for the prosecution.” In re Pickard, 681 F.3d 1201, 1202 (10th Cir.

2012).

         Mr. Pickard was sentenced to life imprisonment, and Mr. Apperson was

sentenced to 360 months’ imprisonment. In 2006, this court affirmed the

Defendants’ convictions and sentences on direct appeal, United States v.

Apperson, 441 F.3d 1162, 1175(10th Cir. 2006), and in 2007 the Supreme Court

denied the Defendants’ petitions for certiorari, Pickard v. United States, 549 U.S.
1150 (2007); Apperson v. United States, 549 U.S. 1117 (2007);

                                           B

         In 2008, the Defendants filed largely identical motions seeking relief under

28 U.S.C. § 2255. The “centerpiece” of these motions was the claim that the

government violated its obligations under Brady v. Maryland, 373 U.S. 83 (1963),

and Giglio v. United States, 405 U.S. 150 (1972), “by suppressing the criminal


                                           3
and informant backgrounds of certain witnesses,” including and especially Mr.

Skinner. In re Pickard, 681 F.3d at 1203 (quoting United States v. Pickard, 2009
WL 939050, at *5 (D. Kan. Apr. 6, 2009)). “In particular, [the] Defendants

argued that the government had failed to disclose relevant files from agencies

other than the federal Drug Enforcement Administration (DEA).” Id. More

specifically, the Defendants argued in part that “the government suppressed

Skinner[’]s underlying criminal activity leading to his cooperation in prior cases”

and that such suppression included “Skinner’s entire criminal investigative history

by FBI [i.e., the Federal Bureau of Investigation], Customs [i.e., U.S. Customs

and Border Protection], and IRS [i.e., Internal Revenue Service] since 1983

through the present time,” as well as “multiple federal agencies’ investigative

files involving Skinner” in the Organized Crime Drug Enforcement Task Force

(“OCDETF”) matter of “Operation White[ ]Rabbit.” 1 Aplts.’ App., Vol. I, at

81 82 (Mr. Pickard’s § 2255 Mot., filed Jan. 7, 2008) (capitalization and bold-

face font omitted).

      In response, the government stated in relevant part that it “provided

defendants with Skinner’s complete criminal history” and “was unaware of these


      1
            See, e.g., Bryan E. Gates, I NTERNAL R EVENUE M ANUAL A BRIDGED
& A NNOTATED § 9.1.1.3.1.1.3, Westlaw (database updated Mar. 2020).
(“Organized Crime Drug Enforcement Task Force (OCDETF)          investigations
involving members of high-level drug trafficking organizations authorized by a
regional multi-agency OCDETF committee.”).

                                         4
matters [involving Skinner] and each of the alleged matters involved agencies not

involved in this investigation.” Id. at 197 (Resp., filed June 30, 2008) (emphasis

added). Later in the same filing, the government stated that “everything in the

DEA files w[as] provided to defense counsel pursuant to the oral order of the

court,” that “[a]ny cooperation by, or investigation of, Skinner by unrelated

agencies were unknown,” and that “there was no reason to look beyond the

information provided by [the] DEA.” Id. at 203; see also In re Pickard, 681 F.3d

at 1203 (characterizing the government’s response to the Defendants’ § 2255

motions as stating that “no agency other than the DEA was involved in the LSD

investigation” and that it was “not aware of Skinner’s involvement with any

agency besides the DEA”).

      In connection with their § 2255 motions, the Defendants subsequently

sought an order requiring the government to provide the OCDETF proposals for

Operation White Rabbit (and any related OCDETF proposals) and to identify

agencies other than the DEA that participated in these OCDETF investigations.

The government asked that this motion be denied as premature because the

Defendants had not been granted leave to conduct discovery.

      In 2009, the district court denied the § 2255 motions and the Defendants’

associated request for the OCDETF proposals and identification of other agencies.

In denying the request for the proposals and the identification of agencies, the


                                          5
court stated that it “continue[d] to believe that the DEA was the agency

responsible for handling this case,” that “[t]he testimony provided at trial failed to

demonstrate any significant involvement by the FBI or any other agency in the

investigation of this case,” and that the Defendants had “failed to point to any

evidence showing any involvement by other agencies in the investigation of this

case.” Aplts.’ App., Vol. IV, at 927 28 (Mem. & Order, filed Apr. 6, 2009). The

court therefore saw “no reason to examine the OCDETF proposal in this case,

even if one exists.” Id. at 928.

      As to § 2255 relief, the district court stated that “[m]ost of the evidence

noted by the [D]efendants would simply have been cumulative to other evidence

that was offered to impeach Skinner’s testimony.” Id. at 908. The district court

opined that the Defendants “overstated Skinner’s importance to the verdicts in

this case”; notably, it reasoned that, because the DEA had its own concerns about

Mr. Skinner’s credibility, it made “considerable efforts” during its investigation

to corroborate his statements. Id. at 900 01. The district court also noted the

“wealth of materials” concerning Mr. Skinner that the government provided the

Defendants before trial, id. at 901 02, and that Mr. Skinner had been subjected to

“extensive[]” cross-examination at trial, admitting a wide variety of criminal and

dishonest acts. Id. at 903 04. The district court added that the government had

produced “overwhelming evidence” of the Defendants’ guilt. Id. at 908. The


                                           6
district court denied a certificate of appealability (“COA”), and a panel of this

court did the same.

                                          C

      In the time between the district court’s denial of a COA on the Defendants’

§ 2255 motions and the panel’s denial of a COA on those motions, the Defendants

filed two motions in district court under Rule 60(b), Rule 60(d), and Hazel-Atlas 2

seeking relief from the denial of their § 2255 motions. The first motion primarily

contended that the district court had failed to address several of the arguments the

Defendants made during the § 2255 proceedings. The second motion (and a small

portion of the first) contended that the Defendants had newly discovered evidence

showing that federal agencies other than the DEA actually were involved in

investigating the Defendants’ drug-related activities and that these agencies might

have additional undisclosed impeachment evidence against Mr. Skinner.

Specifically, this newly discovered evidence allegedly consisted of “substantive

undisclosed FBI and IRS records” that showed the existence of multi-agency

OCDETF investigations (“Operation White Rabbit” and “Operation White Rabbit


      2
             In Hazel-Atlas Glass Co. v. Hartford-Empire Co., supra, “the
Supreme Court held that a federal court possesses inherent power to vacate a
judgment obtained by fraud on the court.” United States v. Baker, 718 F.3d 1204,
1206 (10th Cir. 2013) (citing Hazel-Atlas, 322 U.S. at 248 49); see also Douglas
R. Richmond, Critical Contours of Fraud on the Court, 37 R EV . L ITIG . 1, 5
(2018) (noting that “most of the principles that govern fraud on the court claims
derive from the decision in Hazel-Atlas”).

                                          7
East”) and a High Intensity Drug Trafficking Area (“HIDTA”) investigation

involving the DEA, IRS, and FBI. 3 Id., Vol. V, at 1111 45 (Rule 60(b)(2) and

60(b)(3) Mot., filed Apr. 5, 2010). The Defendants further contended that the

lead attorney for the OCDETF investigations was also the lead prosecutor in the

Defendants’ prosecution and that the government’s failure to disclose records

related to the investigations was unexplained.

      Thus, the Defendants alleged, the government committed fraud on the court

during the § 2255 proceedings by “affirmatively disavowing any substantive

participation by agencies other than DEA in the investigation,” “thereby

purposely elud[ing] its responsibility to access and provide records on the

government witnesses[] investigative histories, and knowingly avoid[ing] its

Brady obligations.” Id. at 1136. The Defendants sought an evidentiary hearing,

production of any documents necessary to show the extent of the fraud, and,

ultimately, a ruling that the “government has shown a pattern and practice of

intent to deceive the court, concerning undisclosed federal and state agencies’

participation records.” Id. at 1144.




      3
             “The High Intensity Drug Trafficking Area (HIDTA) Program was
established to provide assistance to Federal, state and local law enforcement
agencies operating in areas most adversely affected by drug trafficking.” Gates,
supra, § 9.5.7.3.12.

                                         8
       The district court denied on the merits the Defendants’ claims concerning

its alleged failure to address certain § 2255 arguments, after ruling that these

claims were properly raised via Rule 60(b) motions. However, it transferred

claims concerning the newly discovered evidence to the Tenth Circuit, ruling that

they were disguised second or successive requests requiring circuit authorization. 4

       In March 2011, the Defendants filed in this court a Motion for Remand

contending that their claims were not second or successive. They also appealed

from the district court’s ruling insofar as it denied them Rule 60(b) relief.

Around the same time, the Defendants filed a Motion to Unseal Documents in

district court. In relevant part, they sought to unseal several DEA records relating

to Mr. Skinner that the district court had previously sealed during the Defendants’

trial, including Mr. Skinner’s Confidential Informant (“CI”) file.

       In December 2011, the government filed a Motion for Additions to the

Record in district court, asking that it designate several documents for inclusion

in the record in then-pending appeals. Among the motion’s attachments was a

December 2009 declaration by San-Francisco-based DEA Agent Karl Nichols

stating that:




       4
             See, e.g., 28 U.S.C. § 2255(h) (providing for circuit-court approval
under limited conditions of second or successive § 2255 motions); United States
v. Nelson, 465 F.3d 1145, 1148 (10th Cir. 2006) (same).

                                          9
!   in October 2000, he initiated the investigation of LSD

    manufacturing by the Defendants;

!   to his knowledge, there was “no other law enforcement

    agency that was investigating this LSD manufacturing

    organization [of the Defendants] prior to October 2000”;

!   the investigation was “included under the OCDETF

    umbrella” with the designations Operation White Rabbit

    and Operation White Rabbit East because the

    Defendants’ operation was deemed “significant” by the

    DEA and U.S. Attorney’s Offices in San Francisco and

    Kansas;

!   inclusion in the OCDETF program requires at least two

    “participating agencies”    with the DEA and the IRS

    being the participating agencies for Operation White

    Rabbit, and the DEA and the United States Marshals

    Service (“USMS”) being the participating agencies for

    Operation White Rabbit East;

!   for both investigations, the DEA was “the lead agency”

    (sharing that role with the IRS for Operation White

    Rabbit);


                               10
            !      the DEA performed “nearly all” of the investigative

                   work in both investigations, and “involvement by other

                   agency personnel was incidental or minimal”;

            !      for example, the IRS analyzed certain tax records in

                   connection with “the money laundering investigation”

                   and in preparation for trial, and it also participated in

                   DEA interviews, but notably “wrote no IRS reports or

                   investigative memoranda,” and the only investigative

                   reports in IRS files were ones “generated by DEA

                   personnel”; and

            !      the FBI “was not a participant in either OCDETF

                   investigation,” but did allow the use of its laboratory to

                   “enhance the audio on taped undercover recordings”

                   between the Defendants and Mr. Skinner.
Id., Vol. VI, at 1252 57 (Decl. of Karl Nichols, dated Dec. 18, 2009).

      Agent Nichols further stated that he had reviewed documents obtained by

Defendants under the Freedom of Information Act (“FOIA”), see 5 U.S.C. § 552,

and the claims they had made, and he knew of “no other agency participating in

the . . . OCDETF investigations” other than those previously described, nor did he

know of any law enforcement personnel who might have prepared a report


                                         11
“pertinent to the investigation” that had not been disclosed prior to or during trial.

Aplts.’ App., Vol. VI, at 1256 57.

      In June 2012, this court ruled that any purported “Rule 60(b)” claims

alleging that the prosecution violated its Brady or Giglio duties at trial were

actually second or successive claims asserting a new basis for relief from the

conviction. See In re Pickard, 681 F.3d at 1205. The court denied leave to

proceed with such claims. The court reached a different conclusion, however,

regarding claims that the prosecution “improperly withheld information during the

§ 2255 proceedings when the prosecutor said that no agency other than the DEA

participated in the investigation.” Id. The court understood the Defendants to be

asserting that “the prosecutor’s statement prevented their discovery of the

involvement of other agencies and, most pertinent to their § 2255 claim, thereby

prevented them from showing that those agencies had additional information

about Skinner that could have been used to impeach him at trial.” Id. The court

ruled that this claim was a “true” Rule 60(b) motion challenging a defect in the

integrity of the habeas proceedings, and, as such, the Defendants were not

required to obtain appellate-court authorization, which would have been required

for a second or successive § 2255 motion. 5



      5
            See, e.g., Spitznas v. Boone, 464 F.3d 1213, 1215 16 (10th Cir.
2006) (discussing the characteristics of a “true” Rule 60(b) motion).

                                          12
      This Tenth Circuit panel thus remanded for the district court to “consider in

the first instance Defendants’ claim that the prosecutor’s false statement

improperly prevented them from obtaining relevant discovery in the § 2255

proceedings.” Id. at 1207. In the course of its ruling, the panel noted that the

government “denie[d] that it made any false statement in the § 2255 proceedings,”

but notably the court opined that its task was “not to ascertain the truth of

Defendants’ allegations but to decide which tribunal should resolve the matter.”
Id. at 1205.

                                          D

      On remand from In re Pickard, the Defendants asked the district court

either to determine outright that the government attempted to commit fraud on the

court during the § 2255 proceedings or to hold an evidentiary hearing on that

issue. For its part, the government moved to supplement the record. The

supplementary materials included (1) the Nichols declaration discussed

previously; (2) a letter from an IRS special agent stating that querying the

Defendants’ names in the IRS’s investigative database system had resulted in no

hits, indicating that “IRS-Criminal Investigation never had an open investigation

on either [Mr. Pickard or Mr. Apperson],” Aplts.’ App., Vol. VI, at 1247

(Steenson Letter, dated Oct. 20, 2011); (3) a letter from the Midwest HIDTA

stating that Special Agent Roger Hanzlik, assigned to the “Clandestine Lab


                                          13
Group” during Operation White Rabbit, did not use or request assistance from the

“HIDTA/Investigative Support Center,” id. at 1248 (Robacker Letter, dated Oct.

25, 2011); (4) a letter from the FBI reporting that Mr. Pickard was not

investigated “in the matter of” a specific FBI case number used as a “control” file

for OCDETF matters, id. at 1249 50 (Pritchett Letter, dated Oct. 25, 2011); and

(5) a letter from the Department of Justice stating that OCDETF is “not an

investigative agency,” but simply provides funding for personnel positions and

other expenses to agencies that perform investigations, id. at 1259 (Callahan

Letter, dated Nov. 30, 2011).

      The Defendants also moved to supplement the record with three records

obtained through FOIA requests. The first took the form of a two-page November

2001 “Interoffice Memorandum” located in an FBI case file and bearing the

subject line “William Leonard Pickard.” Id. at 1332 34 (Ex. 1, filed Oct. 9,

2012). Nearly all of the document was withheld by the government from

disclosure, but it described “earlier discussions” and “our intelligence on the

above” and noted that information contained in the memorandum was confidential

under a mutual legal assistance treaty. Id. at 1333 34. It further stated that the

memorandum’s author had also “spoken to an officer” in Antigua. Id. at 1334.

The remaining two documents were four pages of IRS Criminal Investigation

reports from the 2001 02 period that identified Mr. Pickard as the subject of the


                                          14
reports, discussed how he was alleged to be a “major LSD trafficker” engaged in

laundering drug proceeds, and appeared to calculate a “provable money

laundering amount” of $500,000. Id. at 1336 39 (Ex. 2, filed Oct. 9, 2012).

      In November 2012, the Defendants then each filed a “Rule 60(b)-(d) and

Hazel Atlas Motion Regarding Fraud Upon the Court on Remand.” Id. at 1345 71

(Mot. Re: Fraud, filed Nov. 2, 2012). The motion contended that the

government’s attempts to defraud the court were still ongoing, as evidenced by

the statement in Agent Nichols’s affidavit that the involvement by other agencies

in the OCDETF investigations was “incidental or minimal,” see id. at 1347      a

statement that the Defendants deemed unworthy of belief.

      Thereafter, proceedings directly concerning fraud on the court largely fell

by the wayside for several years. Earlier in 2012, the district court had denied the

Defendants’ Motion to Unseal the CI file and related documents. On appeal, in

2013, this court ruled that the district court had applied the wrong legal standard

and remanded for reevaluation. United States v. Pickard, 733 F.3d 1297, 1305

(10th Cir. 2013). On remand, the district court granted the Motion to Unseal in

part, ordering that the Defendants could supplement their motion alleging fraud

on the court once the sealed material had been produced in redacted form.

Litigation on the propriety of the district court’s order and whether the

government had fully complied with it consumed the next several years. Notably,


                                         15
a panel of this court ruled that the district court’s analysis of the sealing issues

was generalized and inadequate and remanded again for further consideration.

United States v. Apperson, 642 F. App’x 892, 893 (10th Cir. 2016) (unpublished).

      In the order at issue in this appeal, filed on November 16, 2017, the district

court first ruled that the government had not shown that the DEA’s confidential

informant file should remain under seal. Then, following “a th[o]rough review of

the now-unsealed CI file,” the court concluded      in a section entitled “Rule 60(b)

and related fraud claims”    that the Defendants’ “claims of fraud” could be

resolved on the “existing record.” Aplts.’ App., Vol. VIII, at 1607 (Mem. &

Order, filed Nov. 16, 2017).

      More specifically, the district court denied the claims and also denied an

evidentiary hearing, opining that the materials before the court “conclusively

establish no fraud occurred.” Id. at 1607. The court addressed Agent Nichols’s

statement concerning “incidental or minimal” participation, ruling that the

Defendants had given no “credible reason” to believe that the statement was false.
Id. at 1608. The court reasoned that, although OCDETF guidelines require inter-

agency coordination and cooperation, it does not follow that “every particular

investigation possibly funded by HIDTA or potentially connected with OCDE[TF]

must involve personnel from multiple agencies.” Id. The district court added that

the Defendants otherwise merely cited “publicly available information”


                                           16
concerning the general operation and purpose of these programs, and that Agent

Nichols’s statements were “corroborated by other submissions made by the

government.” Id. at 1608 09. The district court further opined as follows:

             The defendants have not shown any reason to believe that (1) the
             DEA was not the only agency with any substantive role in
             investigating their case, (2) the government knew that its
             representations to the court were false, (3) any such
             misrepresentation affected the trial in any substantive way, or
             (4) any resulting miscarriage of justice.
Id. at 1610 (emphasis added). Thus, the district court, after having “searched the

extensive documentary record, including the CI file,” did not find “any support

for a claim of fraud in the § 2255 proceedings.” Id. at 1610 11.

      Though achieving victory on the merits of the Defendants’ fraud-on-the-

court motions, the government expressed concern about the unsealing of the DEA

CI file and filed a notice of appeal concerning the court’s November 16 order and

successfully moved the court to stay its ruling unsealing the CI file pending the

government’s appeal.

      For their part, the Defendants cross-appealed from the November 16 order,

which had denied them relief on the merits of their fraud-on-the-court claims. 6


      6
            In support of their appeals, the Defendants have filed two motions to
supplement the record one in August 2018 and the other in March 2019. We
deny the former and grant the latter.

      First, in August 2018, Defendants moved to supplement the record on
                                                                   (continued...)

                                         17
      6
        (...continued)
appeal with one page of a 2011 government appellate filing from In re Pickard.
In relevant part, that page includes a statement acknowledging that the
government “did not provide reports from [Operation White Rabbit] to the
[D]efendants” because that investigation, as distinct from Operation White Rabbit
East, was “primarily a money laundering investigation based in California” that
was “not relevant to the charges faced by the [D]efendants in the District of
Kansas.” See, e.g., Mot. to Suppl. R. on Appeal at 5 (10th Cir. Aug. 22, 2018)
(continuous pagination). The government’s filing was stricken in January 2012 as
oversized, and it was ultimately replaced with one that did not contain that
statement. However, this proposed supplement is problematic because the
Defendants do not represent that it was presented to the district court in support
of their fraud-on-the-court claims. See, e.g., Cornhusker Cas. Co. v. Skaj, 786
F.3d 842, 862 63 (10th Cir. 2015) (“We undoubtedly have discretion to deny a
motion to supplement the record on appeal when the materials sought to be added
to the record were never before the district court.”). Moreover, the statement
contained on this one page as well as the government’s omission of this
statement from its properly sized brief has no bearing on our resolution of the
Defendants’ fraud-on-the-court claims. Indeed, the government acknowledged in
its brief in this case that the facts underlying the statement in the one page are
correct. See Aplee.’s Resp. Br. at 10 n.3 (“The government did not provide
reports from [Operation] White Rabbit West to Defendants in this case because
that investigation was not relevant to the charges faced by Defendants in the
District of Kansas, where they were not charged with money laundering.”).
Therefore, we deny the August 2018 motion.

       Next, as for the Defendants’ March 2019 motion, the Defendants seek to
put before us six documents that they claim are pertinent to arguments that they
make in their reply brief. The first five documents are district-court pleadings.
As such, though apparently omitted from the Defendants’ appendix, they are
technically already part of the record on appeal, given that they are contained in
the district court’s files. See, e.g., Milligan-Hitt v. Bd. of Trs., 523 F.3d 1219,
1231 (10th Cir. 2008) (clarifying the “confusion about the relationship between
the appendix and the record”). And, the sixth and final document is a filing from
In re Pickard, of which we are free to take judicial notice. St. Louis Baptist
Temple, Inc. v. Fed. Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979)
(“Judicial notice is particularly applicable to the court’s own records of prior
                                                                          (continued...)

                                          18
Subsequently, the government filed a notice of its intention to comply with the

unsealing portion of the court’s November 16 order. 7 And, on the government’s

motion, we dismissed its appeal. 8 Thus, remaining before us are only the

Defendants’ appeals. 9


      6
        (...continued)
litigation closely related to the case before it.”). Accordingly, though the benefit
is marginal, for convenience’s sake, we grant the March 2019 motion to
supplement.
      7
              After some filings in the district court concerning the permissible
scope of the government’s redactions to the CI file, the court declared that the
government’s proposed redactions conformed to its November 16 order, and a CI
file with these redactions was filed in the district court in February 2019.
      8
              On November 30, 2018, the government moved us for leave to file
under seal a supplemental appendix containing an unredacted copy of the DEA’s
CI file on Mr. Skinner. About one month later, the government indicated
that with the district court’s approval it was redacting certain “private
identifying information” from this CI file, and now was seeking leave to file with
this court, without sealing, a copy of the CI file incorporating these redactions.
Suppl. to Mot. to Conventionally File Aplee.’s Suppl. App. Under Seal at 3, 5
(10th Cir., filed Dec. 17, 2018); see id. at 5 (“To clarify, the government will not
be asking that the proposed supplemental appendix, consisting of the CI file
bearing the authorized redactions, be sealed.”). By an order, dated February 20,
2019, this court granted the government’s motion insofar as it sought leave to file,
without sealing, a supplemental appendix containing a redacted version of the CI
file, and the government filed that supplemental appendix six days later.
Accordingly, we deem the portion of the government’s initial motion seeking
permission to file under seal an unredacted version of the DEA’s CI file on Mr.
Skinner to be withdrawn, and we do not consider the matter further. Cf. Hwang v.
Kan. State Univ., 753 F.3d 1159, 1165 n.2 (10th Cir. 2014) (stating that this court
had “no occasion to rule on [a motion]” where that motion was withdrawn at oral
argument).
      9
             Our caselaw instructs that an appeal from the denial of a “true” Rule
                                                                      (continued...)

                                         19
                                          II

      We first address, and reject, the Defendants’ contention that the district

court ruled prematurely on their fraud-on-the-court claims by ruling before the

Defendants had an opportunity to supplement their claims using information from

the CI file on Mr. Skinner. See, e.g., Aplts.’ Opening Br. at 43 45.

      In February 2014, the district court partially granted the Defendants’

motion to unseal the DEA’s CI file on Mr. Skinner. The district court’s order

stated that after the government produced the file in proper form, the Defendants

would be permitted to supplement their claims regarding fraud during the § 2255

proceedings. Aplts.’ App., Vol. VI, at 1386 (Mem. & Order, filed Feb. 26, 2014)

“Following the production of the DEA file, and to the extent such information

may augment their grounds for relief as asserted in their existing Rule 60(b)

motion on the issue of fraud during the § 2255 proceedings . . ., the defendants

may supplement their earlier pleadings . . . .” (citations omitted)). But protracted

litigation concerning access to the CI file ensued, and this litigation was still


      9
        (...continued)
60 motion requires a COA. See Spitznas, 464 F.3d at 1217 18 (“If the district
court correctly treated the motion (or any portion thereof) as a ‘true’ Rule 60(b)
motion and denied it, we will require the movant to obtain a [COA] before
proceeding with his or her appeal.”). We treat the Defendants’ notices of appeal
as requests for a COA and grant them a COA as to the district court’s rejection of
their fraud-on-the-court claims. See, e.g., Slack v. McDaniel, 529 U.S. 473, 483
(2000) (noting that “the Court of Appeals should have treated the notice of appeal
as an application for a COA”).

                                          20
ongoing when the district court denied the fraud-on-the-court claims. Though the

court expressly stated that it only denied those claims “[a]fter a th[o]rough review

of the []unsealed CI file,” id., Vol. VIII, at 1607, the Defendants were not given

the opportunity to supplement their claims or augment their grounds of relief on

the basis of that file.

       The Defendants now contend that the district court’s order denying their

fraud-on-the-court claims conflicts with its earlier order granting them leave to

supplement. However, while the Defendants reference        in very cursory fashion

and without specificity   various arguments that they say they could have added to

their Rule 60 motions once they had an opportunity to review the CI file, they

make clear that their claim of error here concerns more broadly a potential

inconsistency between the district court’s order indicating it would permit them to

supplement and its subsequent order denying their motions without first providing

leave to supplement. See Aplts.’ Reply Br. at 36 37 (arguing that “details of

Appellants[’] claims are not required for this Court to determine the district court

order was premature, and in conflict with its prior Order of February 26, 2014[,]

upon which Appellants continued to rely while awaiting for five years after the

order [of] specific documents from the CI file”); cf. Suppl. to Aplts.’ Obj. to

Gov’s Mot. to Conventionally File Suppl. App. under Seal (10th Cir., Dec. 26,




                                          21
2018) (“Appellants argue that the issues on appeal do not concern the CI File,

which long has been the subject of entirely separate proceedings.”).

      The denial of a motion for leave to supplement is reviewed for abuse of

discretion. See, e.g., Duncan v. Manager, Dep’t of Safety, 397 F.3d 1300, 1315

(10th Cir. 2005) (“We review a denial of a motion to supplement a complaint for

abuse of discretion.”); Carter v. Bigelow, 787 F.3d 1269, 1278 (10th Cir. 2015)

(“We review the district court’s denial of [petitioner]’s motion to supplement his

habeas petition for an abuse of discretion.”); see also Young v. Stephens, 795 F.3d
484, 496 (5th Cir. 2015) (“The district court did not abuse its discretion by

denying [the habeas petitioner]’s motion to supplement [his motion for a stay].”).

As we see it, the district court’s denial of the Defendants’ fraud-on-the-court

claims was also, in effect, an exercise of the court’s discretion to deny the

Defendants an opportunity to supplement their claims.

      The Defendants have not shown that the district court’s ruling was an abuse

of discretion, especially in light of the court’s “broad discretion to manage [its]

docket[].” Clark v. State Farm Mut. Auto. Ins. Co., 590 F.3d 1134, 1140 (10th

Cir. 2009) (quoting Procter & Gamble Co. v. Kraft Foods Glob., Inc., 549 F.3d
842, 849 (Fed. Cir. 2008)). In not permitting proceedings on the fraud-on-the-

court motions to continue any longer, the district court could reasonably have

concluded that, given the already protracted proceedings and the voluminous


                                          22
filings they had produced, permitting supplementation was simply no longer in the

interests of justice. Furthermore, the district court expressly took pains to

thoroughly review both the unsealed CI file and “the existing record”      which

included various objections that the Defendants had made to the government’s

index regarding the contents of the CI file     before rejecting the Defendants’

fraud-on-the-court claims. Aplts.’ App., Vol. VIII, at 1607. And, in light of the

Defendants’ no more than cursory references to arguments that it supposedly

could have made with access to the CI file, we are not situated to discern any

prejudice to the Defendants from the timing of the court’s decision. In any event,

though we have no occasion to opine on the matter, the Defendants have made

quite clear that   with access to the CI file   they see no obstacle to “submit[ing]

additional independent 60(b) actions” to address any matters left unresolved by

the district court. Aplts.’ Reply Br. at 36; see id. (“The district court order does

not foreclose Appellants from independent actions on other misconduct in the

§ 2255 proceeding.”).

      Lastly, it is noteworthy that our decision concerning unsealing the file,

which was issued before the district court denied the motions, did not purport to

bind the court to its decision granting the Defendants leave to supplement. See

Apperson, 642 F. App’x at 893; see also Procter & Gamble Co. v. Haugen, 317
F.3d 1121, 1126 (10th Cir. 2003) (“Although a district court is bound to follow


                                           23
the mandate, and the mandate ‘controls all matters within its scope, . . . a district

court on remand is free to pass upon any issue which was not expressly or

impliedly disposed of on appeal.’” (omission in original) (quoting Newball v.

Offshore Logistics Int’l, 803 F.2d 821, 826 (5th Cir. 1986))).

      In sum, we discern no abuse of discretion in the district court’s effective

denial of leave to the Defendants to supplement. And the mere fact that the

court’s action represents a departure from its prior, interlocutory

position   reflected in the district court’s 2014 order partially granting the motion

to unseal the CI file   does not lead us to think otherwise. See, e.g., Castaneda v.

JBS USA, LLC, 819 F.3d 1237, 1247 (10th Cir. 2016) (“First, [the appellants]

complain that the district court did not impose the relief required by its initial

decision after the liability stage of the trial. But that decision did not bind the

court. It was an interlocutory decision, which the court could revise at any time

before final judgment.”); Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1251 (10th

Cir. 2011) (“This court . . . has declined to apply [law-of-the-case] limitations to

rulings revisited prior to entry of a final judgment, concluding that ‘district courts

generally remain free to reconsider their earlier interlocutory orders.’” (quoting

Been v. O.K. Indus., Inc., 495 F.3d 1217, 1225 (10th Cir. 2007))).




                                           24
      Thus, we conclude that the district court did not abuse its discretion by

ruling on the Rule 60 motions at the time it did rather than first offering the

Defendants leave to supplement.

                                          III

      We next address the Defendants’ argument that the district court failed to

follow instructions articulated in In re Pickard and thus erred. See, e.g., Aplts.’

Opening Br. at 31 36. We reject this argument because the district court’s order

quite clearly complied with our mandate in In re Pickard, when that opinion is

considered in its entirety.

      The Defendants home in on In re Pickard’s remand language, which

instructed the district court “to consider in the first instance Defendants’ claim

that the prosecutor’s false statement improperly prevented them from obtaining

relevant discovery in the § 2255 proceedings.” 681 F.3d at 1207. This language,

the Defendants assert, reflects a determination by the In re Pickard court that the

government had in fact made a false statement, with the remaining question to be

resolved on remand being whether that false statement had improperly truncated

discovery. See Aplts.’ Opening Br. at 32 (contending that the district court chose

“to second-guess [the In re Pickard] [c]ourt’s decision” when the district court

determined that the government had not made a misrepresentation during the

§ 2255 proceedings); see also Aplts.’ Reply Br. at 38 (stating that this court’s


                                          25
“princip[al] stated concern,” as indicated by In re Pickard, was “whether the

[g]overnment’s false statement unfairly foreclosed discovery.” (emphasis added)).

In this vein, the Defendants contend that the district court should have examined

the “range of discovery records” the Defendants were prevented from obtaining in

the § 2255 proceedings, and they relatedly cite several potentially discoverable

documents that they believe the government continues to improperly withhold.

Aplts.’ Opening Br. at 32 36.

      Remand language, however, “‘is read in light of our opinion that preceded’

it; that is to say, it is our ‘entire opinion,’ not just the remand language, that

outlines the scope of the mandate” that binds the district court on remand. United

States v. Walker, 918 F.3d 1134, 1147 (10th Cir. 2019) (emphasis added) (citation

omitted) (first quoting United States v. Shipp, 644 F.3d 1126, 1129 (10th Cir.

2011); then quoting Haugen, 317 F.3d at 1126). And, reading In re Pickard’s

remand language “in light of [the] opinion that preceded” it, id. (quoting Shipp,

644 F.3d at 1129), decisively defeats the Defendants’ argument here.

Specifically, In re Pickard limited itself to deciding “which tribunal should

resolve” the question of whether “the prosecutor committed fraud in the § 2255

proceedings that prevented Defendants from obtaining discovery to establish their

§ 2255 claims.” 681 F.3d at 1205 06 (emphasis added). It did not purport to

answer the question of whether the prosecutor committed such fraud. Indeed, not


                                           26
only did In re Pickard decline to engage with the merits of that question, it in fact

expressly declined to opine on whether the government had even made a false

statement. Id. at 1205 (“Although the government denies that it made any false

statement in the § 2255 proceedings, our task is not to ascertain the truth of

Defendants’ allegations but to decide which tribunal should resolve the matter.”).

      To be sure, some portions of In re Pickard     including its remand

language    do not qualify words such as “false statement” or “fraud” with

modifiers such as “allegedly”; however, the opinion, viewed in its entirety, leaves

no doubt that the court there refrained from assessing    much less opining on    the

potential falsity of any statements that the government made during the § 2255

proceedings. Indeed, In re Pickard made pellucid that it only decided, as is

relevant for our purposes, (1) that the Defendants alleged both that the

government committed fraud on the court during the § 2255 proceedings and that

this fraud forestalled discovery, and (2) that these allegations constituted a “true”

Rule 60(b) claim for the district court to consider. See id. at 1206 07. The panel

left for the district court to determine whether the government had actually made

a false statement during the § 2255 proceedings, whether it had committed fraud

in doing so, and whether that fraud in fact forestalled discovery. 10


      10
             At multiple points in their appellate briefing, the Defendants cite In
re Pickard’s statement that: “We cannot accept the proposition that the
                                                                       (continued...)

                                          27
      Accordingly, the district court’s determination that the Defendants had not

established that the government committed fraud on the court during the § 2255

proceedings was the product of an inquiry well within the bounds of In re

Pickard’s mandate. Moreover, the district court’s determination that the

Defendants had not established fraud on the court provided a complete response

to the question, as framed in In re Pickard, of whether “the prosecutor committed

fraud in the § 2255 proceedings that prevented Defendants from obtaining

discovery to establish their § 2255 claims.” Id. at 1206 (emphasis added). In

other words, the district court’s conclusion that the Defendants did not establish

the existence of fraud by the government eliminated the need for any inquiry into

the existence of any additional discoverable material that the Defendants were



      10
         (...continued)
government has a free pass to deceive a habeas court into denying discovery just
because it similarly deceived the trial court. . . . We doubt that the governing
procedural rules permit the government to gain such an advantage by its own
fraudulent conduct.” 681 F.3d at 1207. The Defendants hint that this statement
reflects a conclusion by the In re Pickard court that the government had misled,
and perhaps even intentionally deceived, the district court during the § 2255
proceedings. See Aplts.’ Opening Br. at 21 22; Aplts.’ Reply Br. at 7. However,
this statement rather than reflecting a determination on any aspect of the merits
of this case was made merely to support, in the abstract, the panel’s ruling that a
motion alleging prosecutorial deceit during § 2255 proceedings is not, under
AEDPA, “second or successive” to a § 2255 motion alleging deceit during trial.
Crucially, and as we mentioned supra, In re Pickard declined to opine on the
merits of the Defendants’ fraud-on-the-court claims to any extent, including
whether the government had even made a false statement during the § 2255
proceedings. See 681 F.3d at 1205 07.

                                         28
allegedly prevented from accessing because of such government fraud. 11 Stated

otherwise, if the government did not commit any fraud on the court, the

Defendants’ inability to access any additional discovery cannot be the product of

such government fraud.

                                         IV

      In rejecting the Defendants’ fraud-on-the-court claims, the district court

concluded that the Defendants had not shown that the government intentionally

deceived it during or after the § 2255 proceedings. As we now explain, this

finding withstands our appellate review because the Defendants do not establish

that it was clear error. Moreover, because a fraud-on-the-court claim cannot

survive without a showing of intentional deception, the remainder of the

Defendants’ claims of error presented in this appeal   which allege errors relating

to the district court’s determinations regarding other elements of a fraud-on-the-

court claim   may be summarily rejected because, if the court erred at all, its

errors are harmless. That is, absent a showing of intentional deception by the




      11
              For the same reasons, we reject the Defendants’ suggestion that the
government’s arguments following remand in In re Pickard, which focused
primarily on contending that there had been no fraud on the court during the
§ 2255 proceedings rather than contending that any such fraud did not unfairly
foreclose discovery during those proceedings avoided “the princip[al] issue”
that In re Pickard identified and thus somehow evinced fraudulent intent by the
government. Aplts.’ Reply Br. at 10.

                                         29
government, the Defendants simply cannot prevail on their fraud-on-the-court

claims.

                                          A

      Defendants repeatedly acknowledge that this case, at bottom, concerns a

fraud-on-the-court claim. See, e.g., Aplts.’ Opening Br. at 1 (“This appeal is

from a final order denying relief without an evidentiary hearing and disposing of

Appellants’ Rule 60(b)-(d) and Hazel-Atlas Motion, asserting the prosecutor

committed fraud on the court in connection with their § 2255 proceedings . . . .”

(citation omitted) (emphasis added)); see id. at 5 6, 16.

      This court has recognized three procedural avenues for pursuing a fraud-on-

the-court claim. The first is via Rule 60(b)(3), which, by its plain terms, permits

a court to set aside a judgment due to “fraud . . . by an opposing party.” F ED . R.

C IV . P. 60(b)(3). The two other avenues are currently embodied in Rule 60(d),

which provides that Rule 60 “does not limit a court’s power to” either “entertain

an independent action to relieve a party from a judgment” or to “set aside a

judgment for fraud on the court.” F ED . R. C IV . P. 60(d); see also United States v.

Buck, 281 F.3d 1336, 1341 (10th Cir. 2002) (recognizing these three procedurally

distinct avenues in the context of an earlier iteration of Rule 60 with, as relevant

here, substantively identical language). These provisions within Rule 60(d)

ultimately “reflect[] and confirm[]” the “inherent power to vacate a judgment


                                          30
obtained by fraud on the court” that the Supreme Court espoused in Hazel-Atlas.

United States v. Baker, 718 F.3d 1204, 1206 (10th Cir. 2013) (discussing an

earlier version of Rule 60 with, as relevant here, substantively identical

language).

      Significantly, irrespective of the procedural vehicle by which litigants elect

to pursue a fraud-on-the-court claim, our court has conditioned the success of

such claims on essentially the same elements. See id. at 1207 (stating that “this

court applies the same demanding standard of proof for establishing a fraud on

the court” regardless of whether the claim is brought under Rule 60(b)(3) or

60(d)(3)); Robinson v. Audi Aktiengesellschaft, 56 F.3d 1259, 1266 67 (10th Cir.

1995) (evaluating fraud-on-the-court claims brought under the court’s inherent

equitable power to provide relief for fraud on the court, as recognized in Hazel-

Atlas and reflected in Rule 60(d)); Yapp v. Excel Corp., 186 F.3d 1222, 1231

(10th Cir. 1999) (applying Robinson in evaluating fraud-on-the-court claims under

Rule 60(b)(3)); see also Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281, 1291

(10th Cir. 2005) (observing that this court has applied the “heightened fraud on

the court standard of . . . Robinson to misconduct claims under [Rule] 60(b)(3)”).

We turn to an examination of those elements.




                                         31
                                          B

      “When alleging a claim of fraud on the court, the plaintiff must show by

clear and convincing evidence that there was fraud on the court, and all doubts

must be resolved in favor of the finality of the judgment.” Weese v. Schukman,

98 F.3d 542, 552 (10th Cir. 1996). This high burden owes to the fact that “where

a reasonable opportunity has been afforded to the parties to litigate a claim before

a court having jurisdiction, and the court has finally decided the controversy, the

interests of the public and of the parties require that the validity of the claim and

any issue actually litigated in the action shall not be litigated again by them.”

Robinson, 56 F.3d at 1265; see also Douglas R. Richmond, Critical Contours of

Fraud on the Court, 37 R EV . L ITIG . 1, 3 (2018) (“A high standard for fraud on the

court is necessary to avoid trampling on the finality of judgments[] [and] to

discourage collateral attacks on judgments . . . .”); David R. Hague, Fraud on the

Court and Abusive Discovery, 16 N EV . L. J. 707, 728 (2016) (observing that, as a

result of finality concerns, “[f]raud on the court is a very high bar”).

      Given the strong interest in preserving the finality of a judgment,

“[g]enerally speaking, only the most egregious misconduct, such as bribery of a

judge or members of a jury, or the fabrication of evidence by a party in which an

attorney is implicated,” rises to the level of fraud on the court. Zurich N. Am.,
426 F.3d at 1291 (quoting Weese, 98 F.3d at 552 53); see Weese, 98 F.3d at


                                          32
552 53 (observing that a fraud-on-the-court claim cannot be based merely on

fraudulent documents, false statements, perjury, non-disclosure of documents in

pretrial discovery, or non-disclosure to the court of relevant facts); see also

Richmond, supra, at 3 4 (stating that “fraud on the court is restricted to egregious

misconduct that is directed at the court”). Moreover, intent to defraud or deceive

is an “absolute prerequisite to a finding of fraud on the court.” Weese, 98 F.3d at

553 (emphasis added); accord Robinson, 56 F.3d at 1267 (“[W]hen there is no

intent to deceive, the fact that misrepresentations were made to a court is not of

itself a sufficient basis for setting aside a judgment under the guise of ‘fraud on

the court.’”); id. (“We think it clear that ‘fraud on the court,’ whatever else it

embodies, requires a showing that one has acted with an intent to deceive or

defraud the court.”). In other words, for a fraud-on-the-court claim to succeed, it

is “essential that there be a showing of conscious wrongdoing       what can properly

be characterized as a deliberate scheme to defraud.” Id. (emphasis added).

                                           C

      This court reviews for an abuse of discretion the denial of relief for fraud

on the court. See Buck, 281 F.3d at 1342 43; Switzer v. Coan, 261 F.3d 985, 988

(10th Cir. 2001). Our review of such claims, however, “is meaningfully narrower

than review of the merits of a direct appeal.” Zurich N. Am., 426 F.3d at 1289

(quoting Amoco Oil Co. v. U.S. EPA, 231 F.3d 694, 697 (10th Cir. 2000)).


                                           33
Specifically, “[g]iven the lower court’s discretion [in assessing such motions], the

district court’s ruling is only reviewed to determine if a definite, clear or

unmistakable error occurred below.” Id. (quoting Cummings v. Gen. Motors

Corp., 365 F.3d 944, 955 (10th Cir. 2004)); see also id. (“Parties seeking relief

under Rule 60[] have a higher hurdle to overcome because such a motion is not a

substitute for an appeal.” (quoting Cummings, 365 F.3d at 955)). With that said,

“[a] district court would necessarily abuse its discretion if it based its ruling on an

erroneous view of the law or on a clearly erroneous assessment of the evidence.”
Id. (alteration in original) (quoting FDIC ex rel Heritage Bank & Tr. v. United

Pac. Ins. Co., 152 F.3d 1266, 1272 (10th Cir. 1998)).

      Relatedly, “the district court’s finding of no fraudulent intent is a factual

finding that will not be set aside unless clearly erroneous.” Weese, 98 F.3d at

553. “And a district court’s factual findings are not clearly erroneous unless they

are ‘without factual support in the record, or if [we], after reviewing all the

evidence, [are] left with the definite and firm conviction that a mistake has been

made.’” Husky Ventures, Inc. v. B55 Invs., Ltd., 911 F.3d 1000, 1011 (10th Cir.

2018) (alterations in original) (quoting Las Vegas Ice & Cold Storage Co. v. Far

W. Bank, 893 F.2d 1182, 1185 (10th Cir. 1990)).




                                           34
                                          D

      The district court rejected the Defendants’ “60(b) and related fraud claims”

by finding, inter alia, that “the [D]efendants have done nothing to show that the

prosecutor has intentionally deceived the court.” Aplts.’ App., Vol. VIII, at

1609 10 (emphasis added). 12 None of the Defendants’ many enumerated claims

of error presented in their appellate briefing directly challenges the district

court’s finding on fraudulent intent. Nevertheless, the Defendants argue that they

have shown that the finding was clear error. To this end      and while they do not

cite to any direct evidence that the government intended to deceive the district

court during or after the § 2255 proceedings     the Defendants describe various

“events” that they argue create an inference of such intent. Aplts.’ Reply Br. at

1 10; cf. United States v. Kalu, 791 F.3d 1194, 1205 (10th Cir. 2015) (noting, in


      12
               In their reply brief, the Defendants contend that the district court did
not “resolve” the intentional-deception issue because the court “did not say there
was no [intentional] deception” and rather stated only that the Defendants had
done “nothing to show” intentional deception. Aplts.’ Reply Br. at 2. The district
court, however, was not tasked with assessing whether the government had in fact
intentionally deceived the court, but rather with resolving the distinct question of
whether the Defendants had met their evidentiary burden as they were required
to, in order to sustain their fraud-on-the-court claims of demonstrating the
government’s intentional deception. See Weese, 98 F.3d at 552 (“When alleging a
claim of fraud on the court, the plaintiff must show by clear and convincing
evidence that there was fraud on the court . . . .” (emphasis added)). The district
court’s statement that the Defendants had done “nothing to show” intentional
deception thus represented the court’s determination that the Defendants had
failed to meet their burden. And it is this determination that we review on appeal.
See, e.g., id. at 553.

                                          35
the context of reviewing a mail-fraud conviction on direct appeal, that “because

fraudulent intent is difficult to prove with direct evidence, it may be inferred from

circumstantial evidence considered in its totality”).

      These “events,” at their core, center around the following: (1) the

government’s representation, in its response to the Defendants’ § 2255 motions,

that no agency other than the DEA was “involved” in the LSD investigation into

the Defendants’ conduct, and its later representations during the Rule 60

proceedings that non-DEA agency involvement in the investigation was

insignificant; (2) the government’s failure during the § 2255 proceedings, and for

some time during the Rule 60 proceedings, to reveal information about OCDETF

and HIDTA involvement in the LSD investigation into the Defendants’ conduct;

and (3) the government’s alleged failure during the Rule 60 proceedings to

comply with an order to release the DEA’s CI file on Mr. Skinner, as well as the

government’s alleged failure during those same proceedings to respond to one of

the Defendants’ motions. See Aplts.’ Reply Br. at 3 10. These events, the

Defendants argue, are “indisputable and conclusive” evidence of the

government’s “unconscionable intent to deceive” the district court during and

after the § 2255 proceedings. Id. at 2.

      We disagree. More specifically, we cannot conclude based on these

“events” that the district court clearly erred in determining that the Defendants


                                          36
had failed to marshal sufficient evidence to establish the government’s fraudulent

intent during or after the § 2255 proceedings, particularly given that the evidence

supporting a fraud-on-the-court determination must be “clear and convincing,”

with “all doubts . . . resolved in favor of the finality of the judgment.” Weese, 98
F.3d at 552.

                                          1

      To begin, we acknowledge that the government did not speak precisely and

comprehensively when it stated, in response to the § 2255 motions, that agencies

besides the DEA were not “involved” in the investigation into the Defendants’

drug activities. Aplts.’ App., Vol. I, at 197. Specifically, and at the very least,

the IRS and USMS were nominally involved See id., Vol. VI, at 1255 (noting that

the IRS and the USMS were “participating agencies” for Operation White Rabbit

and Operation White Rabbit East, respectively). But, in using the word

“involved,” the government could plausibly      particularly if we resolve all doubts

in favor of the finality of the judgment, as we must here, see Weese, 98 F.3d at

552   have concluded that the only agency involvement warranting mention was

substantive involvement, which is in fact precisely what the district court

understood the government to be addressing. See Aplts.’ App., Vol. VIII, at 1610

(“[T]he prosecutor represented simply that . . . other cases cited by [D]efendants

[in their § 2255 motion] ‘involved agencies not involved in this investigation’ . . .


                                          37
. The [D]efendants have not shown any reason to believe that . . . the DEA was

not the only agency with any substantive role in investigating their case . . . .”

(emphasis added)).

      Moreover, the record does not indicate that any other agency’s involvement

in the investigations into the Defendants’ LSD activities was of such a character

that the district court would have been precluded from plausibly finding that the

government’s effective representation that the DEA was the only agency

substantively involved in the investigations was true. In other words, and more to

the point, we cannot conclude that the court committed clear error in finding that

the government’s representation concerning other-agency involvement did not

evince fraudulent intent.

      Much of the Defendants’ argument on appeal that other agencies in fact

substantively participated in the LSD investigations largely consists of citing

general OCDETF and HIDTA guidelines, which the Defendants allege mandate

substantive involvement from multiple agencies. See, e.g., Aplts.’ Opening Br. at

26 (“[The government] now is claiming minimal participation by signatory

agencies . . . in the OCDETF investigations, even though the structure of

OCDETF requires significant multi-agency involvement.”); Aplts.’ Reply Br. at

11 (“Both OCDETF and HIDTA designation requires signatory agencies to

contribute and coordinate significant resources and personnel . . . .”). But even


                                          38
assuming that such requirements exist, as the district court reasoned, that does not

mean that they were necessarily adhered to in this instance. Resolving “all doubts

. . . in favor of the finality of the judgment,” Weese, 98 F.3d at 552, it is certainly

possible   as the Defendants themselves expressly acknowledge, see, e.g., Aplts.’

Opening Br. at 26 27     that the particular OCDETF and HIDTA investigations at

issue here (for efficiency, bureaucratic, or other reasons) simply did not follow

the general requirements and that government agencies other than the DEA did

not in fact play a substantive role.

      As for case-specific facts concerning the investigations at issue here      in

contrast to general requirements that typically apply to such investigations      the

Defendants cite various documents and memoranda. These include internal FBI

memoranda describing the OCDETF investigations and inviting various FBI

offices to participate, Aplts.’ App., Vol. V, at 1153 58; a heavily-redacted FBI

interoffice memorandum regarding inquiries in the Caribbean relating to Mr.

Pickard, id., Vol. VI, at 1333 34; the declaration of DEA Agent Nichols,

discussed supra, which in brief stated that the FBI “was not a participant” in the

OCDETF investigations concerning the Defendants, but did assist with enhancing

the audio of undercover recordings involving the Defendants and Mr. Skinner,

and that the IRS played a limited role in connection with certain tax records and

through participation in DEA interviews, id. at 1252 57; and four pages of IRS


                                           39
Criminal Investigation reports from the 2001 2002 period identifying Mr. Pickard

as the subject of the reports, discussing how he was alleged to be a “major LSD

trafficker” engaged in laundering proceeds, and appearing to calculate a

“provable money laundering amount,” id. at 1336 49.

      The FBI memoranda, however, do not state that the FBI was in fact a

participant in the LSD investigations of the Defendants, nor do the memoranda

establish whether, or to what the extent, the various FBI offices were invited to

participate in the investigations, and actually opted to do so. See, e.g., id., Vol.

V, at 1155 58 (stating, at the bottom of each invitation, that the various FBI

offices should contact OCDETF coordinators “[i]f a decision is made to

participate in this investigation” (emphasis added)). Therefore, the memoranda

do not contradict the essence of the Nichols declaration concerning the FBI’s lack

of participation. And, more generally, the limited inquiries and notices in these

memoranda do little to undermine the government’s effective assertion that the

DEA was the only agency substantively involved in the LSD investigations of the

Defendants’ conduct. 13 Moreover, the Defendants provide us no reason to believe


      13
             Though the Defendants allege that the FBI also participated in the
investigations by processing handwriting samples, analyzing fingerprints, and
sharing record systems while “collocating and commingling” FBI personnel with
the DEA as part of the HIDTA investigation, Aplts.’ Opening Br. at 12 13, these
allegations are either presented without citations to the record or else rely on
inferences from general guidelines that are untethered to the specific facts of this
                                                                        (continued...)

                                           40
that either the FBI’s or the IRS’s involvement in this case, was anything other

than how Agent Nichols described it        i.e., “incidental or minimal” to the broader

investigation. Id., Vol. VI, at 1255. Finally, the IRS Criminal Investigation

Reports are largely bare-bones forms and, more to the point, are completely

devoid of information shedding light on the extent to which the agency in fact

participated in the investigation of the Defendants’ LSD activities.

        And, of course, all of this evidence should be weighed against the pertinent

evidence that the government introduced following remand in In re

Pickard        including the entirety of Agent Nichols’s declaration   which tends to

suggest that the IRS and the FBI did not provide more than marginal assistance to

the investigations into the Defendants’ drug activities. See id. at 1247 60.

        Even if we assume arguendo that the government’s imprecise and under-

inclusive use of the term “involved” is properly deemed a

misrepresentation        recognizing that other agencies were in fact at least nominally

and incidentally involved in the LSD investigations        any such misrepresentation

was not so egregious that the district court clearly erred in finding that the

government’s conduct did not evince an intent to deceive or defraud the court. 14

        13
             (...continued)
case.
        14
            Beyond arguing that the government revealed fraudulent intent by
allegedly downplaying the involvement of non-DEA agencies in the LSD
                                                                  (continued...)

                                             41
In particular, as noted, the government plausibly could have concluded in good

faith that the only agency involvement warranting mention was substantive

involvement and accordingly responded that the DEA was the only agency

“involved” in the LSD investigations of the Defendants’ conduct. Stated

otherwise, the evidence before us does not allow us to conclude that the

government’s statement was so far removed from the truth that the district court

clearly erred in determining it did not evince fraudulent intent. And the same

holds true for the government’s subsequent statement in which it “denie[d] [that]

it made any false statements in the § 2255 proceedings.” In re Pickard, 681 F.3d

at 1205.


      14
        (...continued)
investigation into the Defendants’ conduct, the Defendants argue that the
government revealed fraudulent intent by “denying [its] prosecutorial
responsibility” when it stated in response to the § 2255 motions that “there was no
reason to look beyond the information provided by DEA” for relevant Brady or
Giglio material, Aplts.’ App., Vol. I, at 203. See, e.g., Aplts.’ Reply Br. at 8.
According to the Defendants, this statement conflicted with United States v.
Combs, 267 F.3d 1167 (10th Cir. 2001), a case which they claim indicates that a
prosecutor’s duty to search would apply here to the files possessed by non-DEA
agencies participating in the OCDETF and HIDTA investigations.

       Even assuming arguendo that the Defendants correctly characterize the
import of Combs, and further assuming that the government’s statement that there
was “no reason to look beyond the information provided by the DEA” was
inconsistent with Combs, we do not see how resolving all doubts in favor of the
finality of the judgment, see Weese, 98 F.3d at 552 the government’s statement
can be read as supporting a finding that the government made an intentional
decision to deceive the district court, rather than more benignly reflecting good-
faith disagreement or confusion about existing law.

                                        42
                                          2

      Furthermore, as for the government’s initial failure to disclose OCDETF

and HIDTA involvement in the investigation of the Defendants’ drug activities,

we note that the government never affirmatively denied such involvement. For

instance, in responding to the Defendants’ motion to compel production of the

OCDETF proposals during the § 2255 proceedings, the government merely asked

that the motion be denied as premature because the Defendants had not received

leave to conduct discovery, without offering any suggestion that such proposals

did not in fact exist. And the district court never expressed that it was under the

mistaken impression that OCDETF or HIDTA involvement in the relevant

investigations did not exist. In fact, in denying the Defendants’ motion to compel

production of the OCDETF proposals, the district court effectively acknowledged

the possibility that such proposals existed and stated that its ruling was not

contingent on that possibility. See, e.g., Aplts.’ App., Vol. IV, at 928 (“Under

these circumstances, the court sees no reason to examine the OCDETF proposal in

this case, even if one exists.” (emphasis added)).

      For these reasons, we do not see how the fact that the government did not

mention OCDETF and HIDTA involvement during the § 2255 proceedings and for

part of the Rule 60 proceedings constitutes “clear and convincing” evidence of an

intent to deceive or defraud the district court, particularly when we resolve doubts


                                         43
“in favor of the finality of the judgment.” Weese, 98 F.3d at 552; see Richmond,

supra, at 34 (noting that “courts . . . do not consider a party’s mere failure to

disclose evidence or information in discovery or other pretrial proceedings to be

fraud on the court”); cf. Ryan Operations G.P. v. Santiam-Midwest Lumber Co.,

81 F.3d 355, 364 (3rd Cir. 1996) (stating, in reviewing a bankruptcy proceeding,

that the court was “aware of” “no case in which a court held that intent to mislead

or deceive could be inferred from the mere fact of nondisclosure”); United States

v. Colton, 231 F.3d 890, 899 (4th Cir. 2000) (“[T]he common law clearly

distinguishes between concealment and nondisclosure. The former is

characterized by deceptive acts or contrivances intended to hide information,

mislead, avoid suspicion, or prevent further inquiry into a material matter. The

latter is characterized by mere silence. . . . [S]ilence as to a material fact

(nondisclosure) . . . usually does not give rise to an action for fraud.”).

                                            3

      Third and finally, though the Defendants assert that the government “chose

not to comply” “for another five years” with the district court’s February 2014

order partially granting the Defendants’ motion to unseal the DEA’s CI file on

Mr. Skinner, Aplts.’ Reply Br. at 9, the Defendants offer no indication that any

such delay by the government in producing the file should be viewed as owing to

willful non-compliance rather than continued, good-faith litigation concerning the


                                           44
propriety of access to that file. Cf. Apperson, 642 F. App’x at 895 98 (describing

litigation regarding access to the CI file that was based on the government’s

“good-faith belief that it was already in compliance with the [2014 order] based

on its prior submissions to the court”). Moreover, while the Defendants assert

that the government failed to respond to their November 2012 “Motion re Fraud

on Remand,” which was filed subsequent to this court’s decision in In re Pickard,

they have offered us no authority, nor are we able to find any independently, to

suggest that any failure by a party to formally respond to an adverse party’s

motion evinces an intent to deceive or defraud the court. Cf. Zurich N. Am., 426
F.3d at 1292 (“[The fraud-on-the-court movant] . . . fails to establish fraud by

clear and convincing evidence; its proof consists only of a failure to produce

documents. . . . [The movant]’s bald claim that . . . [the] failure to produce the

documents ‘smacks of dishonesty’ . . . is conclusory.”).

                                         ***

      In sum, the “events” that the Defendants have identified fail to establish

that the district court clearly erred in finding that the Defendants had made an

insufficient showing of fraudulent intent by the government. 15


      15
              The Defendants contend that the district court failed to consider
certain legal standards under which their fraud-on-the-court motions were
submitted and thus erred. See, e.g., Aplts.’ Opening Br. at 42 43. However, this
argument is waived. Specifically, the totality of the Defendants’ argument on this
                                                                        (continued...)

                                          45
                                           E

      Because the district court did not clearly err in its determination that the

Defendants made an insufficient showing of the government’s fraudulent intent

during or after the § 2255 proceedings, the Defendants’ fraud-on-the-court claim

must fail. See Zurich N. Am., 426 F.3d at 1291 (“Intent to defraud is an ‘absolute

prerequisite’ to a finding of fraud on the court.” (quoting Robinson, 56 F.3d at

1267)). Consequently, the Defendants’ remaining claims of error on

appeal     which allege errors relating to the district court’s determinations

regarding other elements of a fraud-on-the-court claim      allege, at most, harmless

error. See F ED . R. C IV . P. 61 (“At every stage of the proceeding, the court must

disregard all errors and defects that do not affect any party’s substantial rights.”);


      15
         (...continued)
front amounts to little more than listing allegedly applicable standards often
consisting of a case citation and a quotation of just a few words from the
case and an allegation that the district court failed to consider them. That is not
enough. See United States v. Cooper, 654 F.3d 1104, 1128 (10th Cir. 2011) (“It
is well-settled that ‘[a]rguments inadequately briefed in the opening brief are
waived.’” (alteration in original) (quoting Adler v. Wal-Mart Stores, Inc., 144
F.3d 664, 679 (10th Cir. 1998))); COPE v. Kan. State Bd. of Educ., 821 F.3d
1215, 1219 n.4 (10th Cir. 2016) (stating that“passing references” to an issue do
not constitute adequate briefing). Moreover, even if we were inclined to consider
their late-blooming elaboration on this argument in their reply brief, see, e.g.,
Wheeler v. Comm’r, 521 F.3d 1289, 1291 (10th Cir. 2008) (“[W]e will not
consider the arguments [the appellant] raised for the first time in his reply
brief.”), it does little to advance Defendants’ cause in particular, failing to even
define many of the relevant standards, let alone explicate how they should have
been applied. Therefore, we deem this other-legal-standards argument to be
waived.

                                           46
Hill v. J.B. Hunt Transp., Inc., 815 F.3d 651, 659 (10th Cir. 2016) (“An error

affecting a substantial right of a party is an error which had a substantial

influence or which leaves one in grave doubt as to whether it had such an effect

on the outcome.” (emphasis added) (quoting McInnis v. Fairfield Cmtys., Inc.,

458 F.3d 1129, 1142 (10th Cir. 2006))).

      These remaining claims include the Defendants’ various arguments as to

why the district court erred in finding that the record did not support that the

government made any misrepresentations         intentional or otherwise   during the

§ 2255 and Rule 60 proceedings. More specifically, these arguments contend,

inter alia, that the district court should have adopted an approach allegedly

reminiscent of one taken in United States v. Ailemen, 986 F. Supp. 1228, 1271

(N.D. Cal. 1997), and consequently inferred from OCDETF and HIDTA

operational guidelines that agencies other than the DEA were involved in the

investigation into the Defendants’ LSD activities, see, e.g., Aplts.’ Opening Br. at

23 31, 36 37; that the case-specific evidence in the record supported that non-

DEA agencies were involved in the investigation, see, e.g., Aplts.’ Opening Br. at

29 30; that the district court applied “vague and subjective standards” in

considering whether non-DEA agencies were involved in the investigation, see,

e.g., Aplts.’ Opening Br. at 38 39; and that the district court overlooked the

import of United States v. Combs, 267 F.3d 1167 (10th Cir. 2001), and related


                                          47
cases in assessing the tenability of the government’s statements and position, see,

e.g., Aplts.’ Opening Br. at 39 40. We need not assess the merits of these

arguments because our determination that the district court did not clearly err in

concluding that the Defendants made an insufficient showing of the government’s

intentional deception       a dispositive element of a fraud-on-the-court

claim        would render harmless any error that the court made on such matters (e.g.,

any error the court made in determining that the government made a

misrepresentation in the first place).

        We reach a similar conclusion regarding the Defendants’ arguments

contending that the district court erred by suggesting that any misrepresentation

creating the basis for a fraud-on-the-court claim must have “affected the trial in

any substantive way” or resulted in a “miscarriage of justice,” Aplts.’ App., Vol.

VIII, at 1610. See, e.g., Aplts.’ Opening Br. at 40 42. That is, notwithstanding

the district court’s allegedly erroneous discussion of materiality, the court’s

separate finding that the Defendants made an insufficient showing of intentional

government deception necessarily defeats the Defendants’ fraud-on-the-court

claim. See, e.g., Robinson, 56 F.3d at 1267. 16


        16
             The Defendants suggest that Rosales-Mireles v. United States, ---
U.S. ----, 138 S. Ct. 1897 (2018), should shape our harmless-error analysis in
their favor. See Aplts.’ Reply Br. at 19 n.2. But Rosales-Mireles is inapposite:
that case merely elaborated on when errors that affect substantial rights further
                                                                      (continued...)

                                             48
                                         V

      For the foregoing reasons, we AFFIRM the district court’s judgment.



                                       Entered for the Court


                                       Jerome A. Holmes
                                       Circuit Judge




      16
         (...continued)
rise to the level of “seriously affect[ing] the fairness, integrity or public
reputation of judicial proceedings,” as must be shown to satisfy the plain-error
standard. 138 S. Ct. at 1904 05 (quoting Molina-Martinez v. United States, 578
U.S. ----, 136 S. Ct. 1338, 1343 (2016)); see id. at 1911 (specifically holding that
“the failure to correct a plain Guidelines error that affects a defendant’s
substantial rights will seriously affect the fairness, integrity, and public
reputation of judicial proceedings” (emphasis added)). However, the plain-error
rubric is not at issue here, and nothing in Rosales-Mireles suggests that alleged
errors like those here that could not affect a party’s substantial rights should
be treated as anything other than harmless pursuant to Rule 61.

                                         49